PER CURIAM.
Maurice Collins raises three issues on appeal of his conviction and sentence for uttering a forged instrument. Only one issue merits discussion. We reverse the order directing Mr. Collins to pay restitution because the trial court lacked jurisdiction to enter the order. We affirm the judgment and sentence otherwise.
The trial court did not order restitution until two days after Mr. Collins had filed his notice of appeal. The notice of appeal divested the trial court of jurisdiction to order restitution. As in Brantley v. State, 723 So.2d 909, 24 Fla. L. Weekly D167, (Fla. 1st DCA 1999), therefore, we reverse the restitution order. See M.C.L. v. State, 682 So.2d 1209, 1214 (Fla. 1st DCA 1996); Critton v. State, 619 So.2d 495, 497 (Fla. 1st DCA 1993).
ERVIN, BOOTH, and BENTON, JJ., CONCUR.